 
Exhibit 10.113
 


 
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
 
 
This Amendment No. 1 to the Employment Agreement (“Amendment”) is by and between
Steven J. Ross (“Executive”) and National Investment Managers Inc. (the
“Company”), effective as of August 12, 2010.
 
 
Whereas, reference is made to a certain Employment Agreement (“Employment
Agreement”) between Executive and the Company dated November 30, 2007. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings as set forth in the Employment Agreement;
 
 
Whereas, the Company and Executive are amending the terms of the Employment
Agreement;
 
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Executive and the Company hereby agree as
follows:
 
1.  
Amend Section 2 by replacing it in its entirety with the following “The Term of
the Agreement shall expire on March 31, 2011 (the “Stated Termination Date”),
unless terminated earlier pursuant to section 11.”



2.  
Section 5 shall expire as of December 31, 2010 and shall not be effective for
the period beginning January 1, 2011.



3.  
Amend 11(b) by deleting “without extension as described in Section 2”.



4.  
Replace section 11(f) in its entirety with the following:



(1)  
If Executive’s employment is terminated by Company other than for Cause,
Executive shall be entitled to receive payment of his current base salary
through the Stated Termination Date and the targeted bonus compensation pursuant
hereto payable for such year and medical and other insurance benefits through
the Stated Termination Date on a basis that is consistent with medical benefits
provided to other employees.  Payments under this clause (1) shall preclude any
other compensation to Executive (including, without limitation, any other
payment under this Section 11(f)).



(2)  
In the event a Change in Control occurs on or prior to the Stated Termination
Date and provided that Executive is still employed by the Company on the date of
such Change in Control, to reward Executive for his contributions and efforts to
the company related to the recapitalization process, Executive shall receive a
one-time single payment, which shall preclude any other compensation to
Executive (including, without limitation, any other payment under this Section
11(f)), in the amount of seven hundred thousand dollars; provided that, in the
event that Executive’s employment is terminated by the Company other than for
Cause prior to such date, Executive shall be entitled the payment under this
clause (2). Payment shall be made within one (1) business day after a Change of
Control.  In addition, Company shall provide Executive with medical benefits
through December 31, 2011 on a basis that is consistent with medical benefits
provided to other employees should Executive’s employment be terminated related
to a Change of Control.

 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.113

(3)  
As a condition to the salary and benefit continuation under this Section 11(f),
Executive must first execute and deliver to Company, in a form prepared by
Company, a release of all claims against Company and other appropriate parties,
excluding Company’s performance under this Section 11(f) and of Executive’s
vested rights under any Company sponsored retirement plans, 401(k) plans and
stock ownership plans.  Executive shall also be entitled to reimbursement of all
expenses.

 
5.  
Section 12(c) of the Employment Agreement is hereby deleted.

 
6.  
No other changes to the Employment Agreement are made, except as expressly set
forth herein.

 
7.  
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assign, and no other parties shall be
a beneficiary hereunder.  Neither this Amendment nor any of the provisions
hereof can be changed, waived, discharged or terminated except by a written
instrument signed by the party against whom enforcement the change, waiver,
discharge or termination is sought.

 
8.  
This Amendment may be signed in counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one and the
same instrument.  Signatures delivered by facsimile transmission shall have the
same force and effect as original signatures delivered in person.

 
[Remainder of Page Intentionally Blank – Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.113

 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.
 
 


 
 
NATIONAL INVESTMENT MANAGERS
INC.                                                                                            STEVEN
J. ROSS
 
By: _/s/ John M.
Davis____________                                                                                                           By:_/s/
Steven J. Ross______________
Name: John M. Davis
Title:    President & COO


 
 

--------------------------------------------------------------------------------

 